Title: From George Washington to Brigadier General Jedediah Huntington, 12 September 1779
From: Washington, George
To: Huntington, Jedediah


        
          Dr Sir,
          Head Quarters [West Point] Sepr 12th 1779
        
        I received your letter of yesterday last night—The intelligence from New London is interesting—I wish it had been more particular and distinct. I am to request you will immediately endeavour to procure a discreet sensible officer to go to that place with all dispatch, and by inquiries of the Captains themselves endeavour to ascertain the following particulars—The number and sizes of the Vessels of war—the number of the others and their contents whether they have troops on Board or not—from what port in the West Indies they came and to what port on this coast they were bound—who commands &c.
        I wish the greatest expedition to be used in going and coming and the greatest prudence in avoiding suspicion, that no alarm may be given; in case it should be the approach of a fleet to cooperate with us. I am Dr Sir Your most obed. ser.
        
          P.S. The officer will keep a particular account of his expences which shall be paid.
        
      